Citation Nr: 0402884	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

The propriety of the initial evaluation for depression, 
evaluated as 30 percent disabling from January 30, 1998.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Milwaukee, Wisconsin, which granted service connection for 
major depression and assigned a 10 percent evaluation, 
effective January 30, 1998.  The evaluation was increased to 
30 percent in a May 2003 rating decision, effective January 
30, 1998.


FINDING OF FACT

From January 30, 1998, the veteran's depression has been 
manifested by temporary industrial impairment and no social 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
depression have not been met from January 30, 1998.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107, 5126  (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.130, 
Diagnostic Codes 9434, 9440 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Because the claim presented on this appeal was 
pending before VA on the November 9, 2000 date of enactment 
of the VCAA, it is subject to the terms of that statute.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

Therefore, the Board must consider whether the claim 
presented on this appeal has been developed and adjudicated 
within the framework established by the statute and 
implementing regulations.  The Board has done so and finds 
that all applicable requirements of the VCAA and its 
implementing regulations have been satisfied in this case.

Notice

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  The notice furnished by VA must inform the claimant, 
and the claimant's representative, if any, of any information 
and of any medical and lay evidence that VA determines is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The notice must explain which evidence 
the claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Id.  The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  The notice must be 
furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation states that if a claimant has not responded to a 
notice requesting information or evidence within 30 days of 
the date of the notice, VA may decide the claim prior to the 
expiration of the one-year period on the basis of the 
evidence of record but must readjudicate the claim if the 
claimant later provides the information or evidence within 
the one-year period.  38 C.F.R. § 3.159(b)(1).  A recent 
amendment of section 5103 provides that VA may make a 
decision on the claim before the one-year period has expired 
without vitiating the notice.  38 U.S.C.A. § 5103(b), as 
amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In May 2003, the RO sent the veteran and his representative a 
letter that was intended to serve as the notice required by 
the VCAA.  The letter asked the veteran to submit any private 
medical records in his possession that were relevant to the 
claim or to sign a release form that was enclosed with the 
letter, VA Form 21-4142, so that the RO could obtain the 
records for him.  The letter informed the veteran that 
evidence necessary to substantiate his claim was evidence 
showing that his depression had worsened and moreover, listed 
the particular items of evidence present in this case that 
spoke to that issue.  The letter clearly delineated the 
respective responsibilities of VA and the veteran for 
obtaining this evidence, depending on whether it consisted of 
private medical records or records that were held by a 
federal custodian.  While indicating that he bore final 
responsibility for obtaining private medical records, the 
letter offered the veteran the assistance of VA in obtaining 
such records.  

Thus, the content of the May 2003 notice satisfied the 
requirements of section 5103 and its implementing regulation 
concerning what the notice to a claimant of VA benefits 
should say.  He has also been asked, with the January 2003 
supplemental statement of the case, to submit additional 
evidence pertinent to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).

In the same month, May 2003, that it issued the notice, but 
after it issued the notice, the RO provided a rating decision 
in which the disability evaluation was increased.  The Board 
notes that because the rating decision was prepared by the 
decision review officer of the RO after what appears to be a 
de novo review, it was equivalent to an initial adjudication 
of the claim.  However, the Board also has considered whether 
the timing of the notice and subsequent readjudication of the 
claim satisfies applicable legal requirements.  The RO did 
not wait a full 30 days after issuing notice before 
readjudicating the claim.  In issuing the rating decision 
when it did, the RO may not have complied with the terms of 
the regulation implementing section 5103, which authorizes VA 
to readjudicate the claim if the claimant has not responded 
within 30 days of the date of a notice issued under section 
5103.  On the other hand, the Board has considered that the 
recent amendment of section 5103 permits VA to may make a 
decision on a claim before the one-year period following the 
date of a notice issued under section 5103 has expired.  
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § 5103).  The 
amendment to the statute may override any requirement in the 
implementing regulation that 30 days be allowed to pass 
before a claim is adjudicated after a notice has been issued 
under section 5103.  The Board finds that it is appropriate 
to inquire in a case such as this whether a claimant has been 
prejudiced by readjudication of the claim before 30 days have 
passed since a notice has been issued under section 5103.  In 
this case, it appears to the Board that the claimant has not 
been prejudiced.  The partial grant of his appeal by the RO 
in May 2003 did not vitiate the notice issued earlier in that 
month or otherwise undermine the ability of the veteran to 
prosecute his claim on appeal.  After 30 days had passed 
since that notice was furnished to him, the veteran had not 
identified any evidence not already of record in support of 
his claim.  In the VA Form 646 that was filed in September 
2003, the representative of the veteran likewise did not 
indicate that there was any evidence not then of record that 
would support the claim.  Neither the veteran nor his 
representative have called attention to any such evidence 
since the claims file was transferred to the Board in October 
2003.  Therefore, the Board declines to conclude that the 
veteran has been prejudiced, or his due process rights 
curtailed, by the timing of the May 2003 decision of the 
decision review officer when, as the Board has concluded, the 
notice issued earlier in May 2003 contained all of the 
information concerning evidence necessary to substantiate the 
claim that is required under the law.

Thus, the Board finds that VA has fulfilled its duty under 
the VCAA and its implementing regulation concerning notice.

Duty to assist with the development of evidence

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  Under the VCAA, VA has a duty to 
assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  Under the VCAA, the duty to obtain 
documentary evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  Under the VCAA, VA 
has a duty to secure a medical examination or opinion if such 
is necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

The RO obtained the veteran's service medical records and 
associated them with the claims file.  Having been apprised 
by the veteran and his representative of the existence of VA 
medical records that were pertinent to the claim, the RO 
obtained and associated with the claims file those records as 
well.  The RO obtained private medical records not submitted 
by the veteran himself from each provider that he identified.  
In addition to securing documentary evidence that could help 
to support the claim, the RO provided the veteran with VA 
medical examinations, those of February 1999, March 2001, and 
May 2003, respectively, to evaluate his mental condition 
(and, in the first examination, its relation to service) and 
also, in October 1999, secured a VA medical opinion in 
conjunction with the service connection claim, and associated 
with the claims file reports concerning each of these 
evaluations.  All of this evidence is reviewed in the 
decision that follows.  As is noted above, there is no 
indication that there remain outstanding any medical records 
or other evidence that is pertinent to the claim.

Thus, the Board finds that VA has fulfilled its duty under 
the VCAA and its implementing regulation to assist a claimant 
with the development of evidence.

As VA has discharged its duties to the claimant under the 
VCAA, the Board will decide the claim on the basis of the 
record as it stands on appeal.

ii.  Rating

a.  Background

His service medical records show that the veteran was treated 
for mental health problems.  He was referred to a civilian 
hospital in September 1992 by Naval mental health 
practitioners.  His diagnosis on admission in September 1992 
was major depression, suicidal.  His diagnosis on discharge 
in September 1992 was major depression, single episode.  
Subsequent evaluation in September 1992 by Naval mental 
health practitioners questioned the diagnosis of depression, 
attributing the veteran's problems instead to personality 
disorder with borderline passive-aggressive and immature 
traits.  However, the evaluation concluded that the veteran 
represented a "continuing danger to himself if he remain[ed] 
in the service" and on that ground, recommended an 
administrative discharge.  The report of his October 1992 
separation examination noted, as a psychiatric abnormality, 
"personality disorder" and indicated that it was because of 
this abnormality that he was being "separated from [the] 
[N]avy."

Post-service evidence of record concerning the veteran's 
psychiatric condition consists of lay statements, statements 
by the veteran's representative, private medical records and 
statements, VA medical treatment records, and VA examination 
reports. 

Records from a biofeedback and stress management facility 
indicate that the veteran had therapy there from April 1993 
to March 1994 and was considered to have achieved certain 
goals, including reducing his depression and eliminating his 
suicidal ideations.  The records indicate, however, that he 
continued to have "existential issues" and "vocational 
issues," the latter in that he had been "laid off" and was 
going back to school.

Records from a private medical group, including Dr. B., 
demonstrate that the veteran was treated for psychological 
problems from May 1994 through July 1998.  The report of his 
initial evaluation in May 1994 states a diagnosis of 
dysthymia.  The records show that he was prescribed 
medication for his mental condition.  The evaluations of Dr. 
B, a psychiatrist, are dated from May 1996 through July 1998 
and consistently state a diagnosis of major depression.

The claims file reflects that in January 1998, the veteran 
submitted an informal claim to VA for service connection for 
depression.  

A statement by the veteran's mother was submitted in April 
1998.  The statement suggested that the veteran emerged from 
service a different person, at times happy and at other times 
very depressed. 

A VA mental disorders examination took place in February 
1999.  A report was prepared at that time and a supplemental 
report, in March 1999.  The report indicated that the veteran 
said that he was taking post-high school courses, wanted to 
pursue mechanical design, had a girlfriend, spent time with 
her and his family, and had no problems with his family.  The 
February 1999 report indicated that on mental status 
evaluation, the examiner found that the veteran was 
appropriately groomed, displayed an affect that was somewhat 
bland but not abnormal, evinced no delusional thinking or 
psychosis (to include schizophrenia, hallucinations, or 
"persecutory trends"), displayed "[n]o ideas of 
grandiosity, compulsions, or obsessive thoughts," exhibited 
no hypochondriacal trends or phobias, seemed not to have any 
suicidal or homicidal ideas, and displayed no notable 
deficiencies in counting, calculation, recent and remote 
memory, recall and recollection, abstract thinking, judgment 
and insight, reliability, general knowledge, or intelligence.  
The examiner reported a multiaxial diagnosis that included 
depressive disorder, not otherwise specified on Axis I, 
personality disorder, not otherwise specified on Axis II, and 
a Global Assessment of Functioning (GAF) score of 87 (with a 
notation that the score during the past year was 85) on Axis 
V.  In the March 1999 addendum to the examination report, the 
examiner opined that the veteran was depressed before he 
entered service and did not undergo a permanent aggravation 
of his depression during service.

An opinion letter by Dr. B. dated in July 1999 was submitted 
in August 1999.  In the letter, Dr. B. asserted that although 
the veteran had some degree of depression prior to his 
military service, he developed "major depression."  An 
opinion letter by Dr. B. dated and submitted in September 
1999 restated the substance of the July 1999 opinion.

A VA medical opinion was delivered by report dated in October 
1999.  The opinion concluded that the veteran's "chronic 
depression" existed before service and "is not related to 
treatment shown in service."

In a May 2000 rating decision, service connection for 
depression was granted, with an evaluation of 10 percent, 
from January 30, 1998.

In the notice of disagreement submitted in July 2000 
disputing the 10 percent evaluation, his representative noted 
that the veteran reported ongoing depression (and severe side 
effects from the medication he was taking for depression).

In a statement dated and submitted in August 2000, the 
representative asserted that the veteran said that his 
employment had been terminated as of the date of the 
statement, that poor attendance and/or tardiness were given 
as the reason, that he believed that his poor attendance 
and/or tardiness were attributable to the medication he was 
taking for depression, which made him drowsy and liable to 
oversleep.

Outpatient treatment reports dated from, approximately, June 
2000 to September 2002, show that the veteran complained of 
depression and at times asserted that his condition adversely 
affected his employment.  A June 2000 note indicated that he 
reported feeling "anxious [ ] and agitated" and 
experiencing some increased sleep disturbance after breaking 
up with his girlfriend.  A July 2000 note indicated that he 
had been unable to sleep during the previous night and had 
not gone to work.  The note reflects that a VA psychiatrist 
called the veteran's supervisor and was told that the veteran 
had been suspended for one week.  An August 2000 note 
indicated that the veteran reported that he had not gone to 
work because he had overslept.  A July 2000 note indicated 
that the veteran said he was coping fairly well and had begun 
a new relationship with a woman.  

In an October 2000 statement accompanying the substantive 
appeal that was submitted in November 2000, the veteran 
asserted that his depression had worsened since May 2000 and 
suggested that the medication he was taking for the condition 
was undermining his ability to carry on his job.  He 
indicated that after filing a union grievance, he had been 
re-hired by his employer but given a position that was 
inferior to the one from which he had been terminated.

A VA mental disorders examination took place in March 2001.  
The examination report indicated that the veteran revealed 
that in 2000, he was placed on Serzone and began to 
experience side effects from the medication that adversely 
affected his employment but after the medication was 
discontinued in June 2000, he was able to function adequately 
at work; that he thought he would remain with the company 
that employed him for the foreseeable future; that he was 
taking Trazadone to help him sleep, as in the past, now once 
or twice a week, had been taking Prozac for approximately 
five years, and now was taking Celexa; that recently, he had 
had no crying spells or ideas of suicide; that he never 
contemplated suicide in the past; that he had begun a new 
relationship with a woman approximately six weeks before; and 
that he shared an apartment with a roommate in an arrangement 
that was proving satisfactory.  The examiner's findings on 
mental status evaluation were essentially the same as those 
reported for the February 1999 VA mental disorders 
examination.  The examiner reported a multiaxial diagnosis 
that included depression disorder, not otherwise specified on 
Axis I, a deferred diagnosis on Axis II, a notation on Axis 
IV that the veteran currently had only minimal psychosocial 
stressors but those included residual issues from work, and a 
GAF score of 87 (with a notation that the score during the 
past year was 87) on Axis V.  In commentary accompanying the 
diagnosis, the examiner observed that since his prescription 
was changed, the veteran no longer had problems at work from 
taking medication.  The examiner delivered this assessment:  
"[H]e seems to be doing well on his new medication.  He is 
active in his activities, he is socially appropriate, he is 
successful at work, he has initiated and sustained social 
relationships and he offers no complaints at this point."

A VA outpatient treatment note dated in April 2002 reflects 
that the veteran said at that time that he was doing well in 
his job, only occasionally taking Trazadone to help him 
sleep, and experiencing no side effects from the medication 
(Prozac) that he took regularly.

In a statement that he submitted in, it appears, 
approximately March 2003, the veteran reviewed his past 
employment problems, again attributed those problems to the 
side effects of the medication he was taking then, and noted 
that the position he had now with his employer was inferior 
to the one that he had lost.

A VA mental disorders examination took place in May 2003.  
The examination report indicated that the veteran said that 
he was in a "'dead-end factory job'" as a result of his 
depression; that he had a good relationship with his lady 
friend, whom he had been seeing for nine months; that he had 
a roommate in order to reduce his expenses; that he continued 
to feel depressed, occasionally; that he had mild difficulty 
sleeping, occasionally; that about two years earlier, he 
engaged in "checking behaviors" (checking locks, etc.) but 
these did not interfere with his functioning; that he 
experienced headaches, fatigue, anxiety, and social 
withdrawal, all occasionally; that he had no thoughts of 
homicide but did harbor, although rarely, thoughts of 
suicide; that he did not see himself as at risk for suicide.  
The report indicated that the veteran expressed his belief 
that he became underemployed as a result of his depression.  
The report reflects that the veteran said that he was taking 
courses (earning A's and B's in them) toward an associate's 
degree.  The examiner's objective findings were that the 
veteran arrived for the examination on time; that he was 
adequately groomed and dressed; that his demeanor was passive 
and his affect slightly blunted, although he answered 
questions willingly; that his mood was mildly depressed; that 
his conversation was logical and goal-oriented; that he did 
not appear to be carrying on any psychotic thought processes; 
and that he was dissatisfied with the level of his current 
position but had maintained employment long term.  The 
examiner reported a multiaxial diagnosis that included 
depression, not otherwise specified on Axis I, a deferred 
diagnosis on Axis II, a notation of underemployment on Axis 
IV, and a GAF score of 80 on Axis V.  

Of record is a VA outpatient treatment note dated in April 
2003 which observed that the veteran at that time seemed 
somewhat depressed but was alert and oriented.  The note 
indicated that the veteran said that he was taking Prozac 
and, occasionally, Trazadone; that he had a lady friend who 
had two teenaged daughters; that he had a roommate; and that 
he had purchased land with a trailer on it.

In a May 2003 rating decision, the evaluation of the 
veteran's depression was increased from 10 percent to 30 and 
the increased evaluation made effective from January 30, 
1998.

b.  Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
shall be assigned if the disability picture presented 
approximates the criteria for that rating more nearly than 
the criteria for the lower rating.  38 C.F.R. § 4.7 (2003).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  38 
U.S.C.A. § 5107(b).

c.  Analysis

Although the May 2003 rating decision increased the rating of 
the veteran's depression, it did not terminate the appeal.  
Absent any statement to the contrary, a claimant is presumed 
to be seeking on appeal the maximum evaluation denominated by 
the rating schedule and other applicable law for the 
disability in concern.  AB v. Brown, 6 Vet. App. 35 (1993).  

The disability rating at issue in this case was first 
assigned with the grant of service connection for depression.  
An evaluation that is assigned with a grant of service 
connection must address all evidence concerning the 
disability dated from the effective date of service 
connection and accordingly, might be a "staged rating," 
that is, an evaluation comprised of separate ratings 
reflecting variations in the severity of the disability 
during separate periods of time.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).   

Thus, the issue on appeal is whether the veteran's depression 
warrants a rating or ratings in excess of 30 percent from 
January 30, 1998.  

As the disability is service connected from an effective date 
of January 30, 1998, the issue is governed by the schedule 
for rating mental disorders as revised from an effective date 
of November 7, 1996, see 61 Fed. Reg. 52,695-702 (1996), 
rather than by the earlier criteria for rating mental 
disorders.  

Under the current rating provisions, depression is rated 
under Diagnostic Code 9434 in accordance with the general 
formula for evaluating mental disorders set out following 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (2003).  The ratings 
authorized by the general formula include 30, 50, 70, and 100 
percent.

A 30 percent evaluation is warranted when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is to be assigned when the mental 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The schedule for rating mental disorders refers to both 
specific symptoms of a mental disorder and the social and 
industrial impairment considered to accompany such symptoms.  
However, it is most important that in evaluating the severity 
of psychiatric disabilities, VA "assign a disability rating 
that most closely reflects the level of social and 
occupational impairment a veteran is suffering."  Mauerhan 
v. Principi, 16 Vet. App. 436, 440-41 (2002).  Thus, the 
specific symptoms noted in the current rating schedule "are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating."  
Mauerhan, 16 Vet. App. at 442.  Rather, "[i]f the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned."  
Mauerhan, 16 Vet. App. at 443.

In addition, evaluations of psychiatric disabilities under 
current VA regulations incorporate by reference the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. 
§ 4.130 (2003).  In DSM-IV, GAF scores consider 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness and range 
between 100 and 0.  See Carpenter v. Brown, 8 Vet. App. 240, 
242-44 (1995).  GAF scores ranging between 81 and 90 indicate 
absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, and that the subject is 
interested and involved in all a wide range of activities, is 
socially effective, is generally satisfied with life, and has 
no more than everyday problems or concerns (e.g., an 
occasional argument with family members); scores ranging 
between 71 and 80 indicate that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and denote no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  

The medical evidence in this case, including GAF scores, 
indicates that the veteran's depression has produced no more 
than occasional and transient industrial impairment since 
January 30, 1998, this because of the side effects of drugs 
that the veteran was taking during part of that period.  This 
evidence does not indicate that the veteran's depression has 
produced any social impairment since January 30, 1998.  The 
lay evidence in this case does not contradict the medical 
findings.  This is because the evidence shows that the 
veteran had only a temporary problem on his job, albeit with 
a temporary job loss and resumption of work at a different 
position, and no problems with his social relationships, 
during the period in concern.  The 30 percent rating that has 
been granted for the entire evaluation period appears to the 
Board to be appropriate.  The evidence this case does not 
identify the general occupational and social impairment 
associated with a 50 percent evaluation.  Nor does the 
evidence point to any of the specific symptomatology 
associated with that rating.  None of the reported medical 
evaluations conclude that the veteran exhibited impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, 
flattened affect, disturbed speech, panic attacks, difficulty 
in understanding complex commands, or impairment of short and 
long-term memory.  Rather, all of the reported medical 
findings denote the absence of such symptoms.  Reference in 
the report of the May 2003 VA examination to rare thoughts of 
suicide on the part of the veteran is de minimis, 
particularly as the report shows that the veteran clarified 
that he did not consider himself at risk for suicide and the 
examiner assigned him a GAF score of 80.

Accordingly, an evaluation in excess of 30 percent for 
depression will be denied.  Fenderson.


ORDER

An evaluation in excess of 30 percent for depression from 
January 30, 1998 is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



